Exhibit 10.6

SWANK, INC.

STOCK OPTION CANCELLATION AGREEMENT

THIS STOCK OPTION CANCELLATION AGREEMENT (this “Cancellation Agreement”) is made
and entered into on the 3rd day of February, 2012 (the “Effective Time”) by and
between [                    ] (the “Option Holder”) and Swank, Inc., a Delaware
corporation (the “Company”).

WHEREAS, the Company contemporaneously herewith has entered into an Agreement
and Plan of Merger among the Company, Randa Accessories Leather Goods LLC
(“Parent”), Swing Acquisition LLC (“Intermediate Sub”) and Swing Merger Sub,
Inc., dated as of February 3, 2012 (the “Merger Agreement”), under which the
effective date (the “Merger Effective Date”) of the merger described therein
(the “Merger”) is expected to occur during the second quarter of 2012; and

WHEREAS, the Option Holder is the holder of an option (the “Option”) granted
under the Swank, Inc. 1998 Equity Incentive Compensation Plan (the “Plan”) to
purchase [                ] shares of common stock of the Company (“Common
Stock”) at an exercise price of $[        ] per share, all as evidenced by the
Incentive Stock Option Contract between the Company and the Option Holder dated
February 28, 2008 (the “Stock Option Contract”); and

WHEREAS, pursuant to Section 3.04 of the Merger Agreement, all outstanding
options to purchase shares of Common Stock held by the Option Holder as of the
Merger Effective Time will (i) become fully vested, to the extent not already
vested, subject to, and conditioned upon, the closing of the Merger, and (ii) be
surrendered by the Option Holder in exchange for the right to receive a payment
in cash (subject to applicable withholding taxes) equal to the product of
(x) the excess of the Merger Consideration (as defined in the Merger Agreement)
over the respective option prices per share of such options and (y) the
aggregate number of shares of Common Stock issuable upon exercise of such
options (the “Award Payment”); and

WHEREAS, the Parent and Intermediate Sub have agreed to cause the Company, as
the Surviving Corporation (as defined in the Merger Agreement), to make such
Award Payment on or shortly after the Merger Effective Date as set forth in the
Merger Agreement.

NOW, THEREFORE, for and in consideration of the promises and mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Option Holder
hereby agree as follows:

1. Surrender of Option. The Option Holder hereby agrees to surrender the Option
as well as all other options hereafter granted to the Option Holder after the
date hereof and held by the Option Holder which are outstanding as of the Merger
Effective Date (collectively, the “Surrendered Options”) in exchange for, and
the Company, as the Surviving Corporation, agrees to pay to the Option Holder in
cash, the Award Payment on or shortly after the Merger Effective Date as set
forth in the Merger Agreement. The Award Payment shall be reported on the Option
Holder’s IRS Form W-2 (or other applicable tax form) by the paying entity. Upon
receipt of such



--------------------------------------------------------------------------------

Award Payment, all obligations of the Company hereunder and under the
Surrendered Options and all related stock option contracts shall be
extinguished. Further, the Option Holder certifies that such Award Payment is
received in exchange for all Surrendered Options, and that the Option Holder
hereby waives any claim for compensation for (i) any Surrendered Options or
other rights to purchase shares of Common Stock of the Company awarded by the
Company or any subsidiary of the Company to the Option Holder at any time prior
to the Merger Effective Date and (ii) any rights to purchase shares of common
stock of the Surviving Corporation at or after the Merger Effective Date.

2. Unsecured Creditor. The Option Holder shall be an unsecured creditor of the
Company until such Award Payment is made.

3. Death of Option Holder. In the event of the death of the Option Holder prior
to the receipt of the Award Payment, such Award Payment shall thereafter be made
to the estate of the Option Holder.

4. Entire Agreement. This Cancellation Agreement constitutes the entire
understanding between the Company and the Option Holder relating to the
Surrendered Options and supersedes any matters to the contrary that may be
contained in any other agreement, plan or document relating to the Surrendered
Options. No amendments or additions to this Cancellation Agreement shall be
binding unless made in writing and signed by both parties hereto. If for any
reason the Merger is not consummated, this Cancellation Agreement shall be null
and void and of no force or effect.

5. Binding Effect. This Cancellation Agreement shall be binding on and inure to
the benefit of the parties and their respective representatives, successors and
assigns.

6. Governing Law. This Cancellation Agreement shall be governed by the laws of
the State of Delaware.

 

SWANK, INC. By:  

 

Its:  

 

 

[                    ]